
	
		I
		112th CONGRESS
		1st Session
		H. R. 1809
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Andrews (for
			 himself, Mr. Young of Alaska, and
			 Mr. Gosar) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to ensure health care coverage value and transparency for dental benefits
		  under group health plans.
	
	
		1.Short titleThis Act may be cited as the
			 Dental Coverage Value and Transparency
			 Act of 2011.
		2.Value and
			 transparency requirements for dental benefits
			(a)In
			 generalSubpart B of part 7
			 of subtitle A of title I of the Employee Retirement Income Security Act of 1974
			 is amended by adding at the end the following new section:
				
					716.Value and
				transparency requirements for dental benefits
						(a)In
				generalThe requirements of
				this section shall apply to group health plans insofar as they provide dental
				benefits (including, notwithstanding section 732(c)(1), limited scope dental
				benefits (described in section 733(c)(2))), directly, through health insurance
				coverage, or otherwise.
						(b)ValueIn
				order to ensure that participants and beneficiaries in a group health plan
				receive full value from dental benefits, the plan shall meet the following
				requirements:
							(1)Uniform
				coordination of benefitsThe plan shall provide for coordination
				of benefits in a manner so that the plan pays the same amount regardless of
				other coverage for such benefits so long as the total amount paid does not
				exceed 100 percent of the amount of the applicable claim. Such coordination
				shall be effected consistent with such rules as the Secretary establishes,
				based upon similar model regulations developed by the National Association of
				Insurance commissioners.
							(2)Equity for
				out-of-network providers through assignment of benefits and comparable
				paymentsIn the case of a plan that provides dental benefits
				through a network of providers, the plan shall—
								(A)permit a
				participant or beneficiary to designate payment of dental benefits to a
				provider who is not participating in the network;
								(B)provide the same
				dollar amount of coverage for a given procedure regardless of whether the
				provider of the procedure is participating in the network; and
								(C)not permit the
				application of the plan’s or network’s fee schedule to services for which no
				benefits or reimbursement are provided.
								(c)TransparencyIn order to ensure transparency in the
				provision of dental benefits to participants and beneficiaries in a group
				health plan, the plan shall meet the following requirements:
							(1)Prohibition of
				bundling and down codingThe plan shall not—
								(A)systematically
				combine distinct dental procedures codes in a manner that results in a reduced
				benefit under the plan; or
								(B)provide for a
				change in the benefit code to a less complex (or lower cost) procedure than was
				reported if such actions are inconsistent with the current dental terminology
				(CDT) or, for a provider participating in a network, inconsistent with the
				terms of the network participation agreement.
								(2)Fair payment
				termsThe plan shall—
								(A)provide for
				payment of interest (at a rate specified by the Secretary) or other penalty for
				clean claims paid more than 30 days after the date of their submission;
								(B)not seek
				collection of overpayments more than 90 days after the date of the overpayment;
				and
								(C)not recover
				overpayments for a dental procedure by withholding payments for unrelated
				procedures.
								(3)Transparency in
				use of lease networksA plan may use a network that is leased by
				a health insurance issuer or other entity to another such issuer or entity
				(where such leasing is permitted by the contract between a provider and the
				issuer or other entity) only if the contract language describes in a manner
				understandable to the average dental provider the terms of such
				leasing,
							.
			(b)Conforming
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 715 the following new item:
				
					
						Sec. 716. Value and transparency
				requirements for dental
				benefits.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning more than 1 year after the date of the enactment of this Act.
			
